Citation Nr: 1131772	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1970 to January 1974.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied a claim for lumbar degenerative disc disease.  

In February 2010, the Board remanded this claim for a VA examination.  The Board finds there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A preponderance of the evidence is against the finding that a lumbosacral spine disability is related to active service.  


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  

The Veteran was not informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the Board finds that the evidence of record does not support a grant of service connection for a lumbosacral spine disability.  In light of this denial, no effective date will be assigned.  The Board finds that there can be no possibility of any prejudice to the appellant in proceeding with the issuance of a final decision of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records are in the file.  VA and private records are in the file.  The Veteran received a VA examination and the report contains a fully explanatory opinion.  The Board finds the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins are a disability that a lay person is capable of observing for the purpose of establishing service connection.  21 Vet. App. at 308-309.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Veteran contended in his September 2004 claim that his back disability began in 1970 and he was treated from 1970 to 1974.  At the May 2010 VA examination, the Veteran stated that he injured his back while lifting in service and experienced pain.  He was treated non-operatively in service and after discharge.  He reported no history of operation or surgery.  

At enlistment in September 1969, a clinical evaluation was normal.  A report of medical history shows the Veteran reported he had broken bones in the past.  The physician's summary notes a fracture of the fingers which was not considered disabling.  In August 1970, a report of medical examination (for clearance purposes) shows the Veteran stated he had back trouble.  The physician's summary is blank.  A January 1792 physical profile serial report shows the Veteran had no defects or restrictions.  

In June 1972, a service treatment record shows the Veteran complained of back pain which hurt more upon urination.  The pain had been present for two weeks.  He felt it upon urination.  Physical examination showed the area of pain was at S1 to S4.  It was not tender and there was full range of motion of the back.  The diagnosis was deferred.  

At separation in 1973, a clinical evaluation of the spine was normal.  The Veteran gave a detailed medical history which was recorded under the notes.  He did not mention any back problems.  In the report of medical history, he again stated he had broken bones but denied any recurrent back pain.  

Other evidence in the file shows that the Veteran has been symptomatic for back pain and that intervening events have had an impact on the Veteran's back.  In a February 2002 initial VA primary care record, the Veteran complained of a history of back pain for 20 years due to a protruding lumbar disc.  He had a cervical discectomy in 1992.  He had some general arthritis.  In addition to the protruding disc, there was sciatica on the left side.  

Upon physical examination, the Veteran denied joint pain, weakness or limited movement.  His back had normal curvature and mobility, no pain or tenderness, and costovertebral angle tenderness.  The assessment was lumbar degenerative disc disease.  A June 2004 VA record showed the Veteran had pain in his neck since 1992 when he was in a motor vehicle accident; he had extensive surgery for his neck.  He also was experiencing low back pain.  

In September 2004, at a VA primary care appointment the Veteran stated that he hurt his low back the past Tuesday.  He explained he seemed to injure it about every 12 to 18 months.  He was pulling fence and stepped into a hole.  The pain was radicular into the left leg and around the left hip.  A physical examination revealed restricted range of motion of the lumbar spine and left hip.  The assessment was acute low back pain.  

In a November 2004 phone note, the Veteran said he hurt his back again and needed another shot.  

In March 2005, he reported no low back pain at a VA primary care appointment.  In May 2006, the Veteran's back had decent range of motion, but was very symptomatic.  The Veteran stayed active as a farmer and automobile salesman.  

In May 2010, the Veteran received a VA examination so that the nature and etiology of his lumbosacral spine disability could be determined.  The claims file was reviewed.  The Veteran stated that he injured his back when lifting in service and experienced pain.  He was treated non-operatively in service and after discharge.  He reported no history of operation or surgery.  The Veteran reported symptoms which were unrelated to the claimed back disability; these symptoms included urinary urgency, frequency, paresthesias, numbness, leg or foot weakness, falls, and unsteadiness.  The Veteran did report other typical back symptoms such as pain and stiffness.  

The Veteran had a level pelvis, normal head position, and a symmetrical appearance.  He had an abnormal gait due to his back.  He also had lumbar lordosis, an abnormal spinal curvature.  The examiner also found objective abnormalities of the thoracic spine and slight abnormality on a detailed motor examination and reflex examination.  He had right calf weakness and some muscle atrophy.  Reduced range of motion was found.  An imaging study also showed many abnormal findings and changes.  

The examiner opined that it was unlikely that the degenerative spine disease shown via X-ray was due to service.  The reason was because the history of the injury in 1972 was not commensurate with the extent of the significant degenerative spine disease, as described in the report.  

A June 2010 VA record shows that the Veteran was holding off on doing a lumbar fusion.  He tried to remain active and busy and took medication to control his pain.  

The Board finds the Veteran competent to describe his lumbosacral spine disability symptoms and explain what he has personally observed.  Barr, 21 Vet. App. at 308-309.  However, the Veteran has provided scant details about his own observations and experiences in this case, except to say that he injured his back lifting something in service at the May 2010 VA examination.  

As for credibility, at separation the Veteran said he had no recurrent back pain.  The report of medical history shows he did not mention any back injury in service, even though he had many other complaints.  Additionally, the evidence shows he had several intervening back injuries (see September and November 2004 records) and was even in a motor vehicle accident in 1992 (see a June 2004 VA record).  The Veteran also has failed to provide very much information regarding any back injury in service.  The 1972 service treatment record referencing back pain does not state that the Veteran reported any injury.  

In the February 2002 initial VA primary care record, the Veteran complained of a history of back pain for 20 years due to a protruding lumbar disc; this places the onset around 1982, not while in service.  The Board finds there is an overall lack of plausibility and consistency with the Veteran's assertions and they do not support a finding of continuity of symptomatology since service.  Caluza, 7 Vet. App. 498.  His statements are assigned less weight.  

The Board finds that service connection for a lumbosacral spine disability is not warranted.  In coming to this conclusion, the Board relies on the opinion of the May 2010 VA examiner and other evidence in the file.  The May 2010 VA examination was fully adequate.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination and reviewed the results of a diagnostic test.  The examiner looked at the Veteran's significant degeneration in his lumbosacral spine and concluded there was no evidence that it was incurred or aggravated in service.  The Board finds that the rest of the evidence in the file supports this conclusion; for example, at separation, the Veteran did not report spine problems or complaints.  The May 2010 VA examination report is assigned significant probative weight.  

In a July 2011 informal hearing presentation, the Veteran's representative stated that the examiner didn't look at the Veteran's medical records.  The examiner stated in the report that the claims file was reviewed and the report reflects that the Veteran's history was accurately related.  The representative also points to one typographical error in the report and states that the May 2010 examination report "should not be used for rating."  The examination report is primarily being used to determine nature and etiology of the Veteran's disability.  The examiner stated that the Veteran has severe degenerative disc disease and the extent of that disease is not at issue.  The issue is its etiology and the Board finds that is fully explained within the examination report.  


ORDER

Service connection for a lumbosacral spine disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


